 Case 1:20-cv-00644-NONE-SKO Document 22 Filed 09/03/20 Page 1 of 3


 1 David S. McLane (124952)
 2 dmclane@kmbllaw.com
     Lindsay Battles (262862)
 3 lbattles@kmbllaw.com
 4 KAYE, McLANE, BEDNARSKI & LITT, LLP
     975 East Green Street
 5 Pasadena CA 91106
 6 Telephone: (626) 844-7660
     Facsimile: (626) 844-7670
 7
     Attorneys for Plaintiff
 8
 9                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
10
11 KARLA BADAY,                         Case No. 1:20-cv-00644-NONE-SKO
12
                         Plaintiff,     Hon. Judge Dale A. Drozd
13
                                        STIPULATION AND ORDER FOR
14                 vs.                  LEAVE TO FILE FIRST AMENDED
15                                      COMPLAINT
     COUNTY OF KINGS,
16   GEORGANNE GREENE,                  (Doc. 21)
     ADVENTIST HEALTH
17
     HANFORD, JOSHUA R. SPEER,
18   JEFF J. TORRES, JAMES
     GREGORY LEWIS, DEAN
19
     MORROW, DANIEL BROWN,
20   AND DOES 1-10, INCLUSIVE,
21
                      Defendants.
22

23

24

25

26

27

28
       STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE FIRST AMENDED
29                                COMPLAINT
 Case 1:20-cv-00644-NONE-SKO Document 22 Filed 09/03/20 Page 2 of 3


 1
 2        On July 20, 2020, Defendants County of Kings, Joshua Speer, Jeff Torres,

 3 James Gregory Lewis and Dean Morrow (hereinafter collectively referred to as
 4 “County Defendants”) filed a motion to dismiss pursuant to FRCP rule 12(b)(6),
 5 with a hearing date of September 9, 2020 (Dkt. 14).
 6        On August 26, 2020, Plaintiff filed an Opposition to the County Defendants’

 7 Motion to Dismiss (Dkt. 20). Upon review of Plaintiff’s Opposition, the County
 8 Defendants advised Plaintiff that they would stipulate to an amended complaint
 9 addressing concerns raised in the Motion to Dismiss (and largely tracking the
10 proposed First Amended Complaint attached to the Declaration of David McLane
11 in Opposition to the Motion to Dismiss). Should the Court permit the filing of the
12 First Amended Complaint, the County of Kings Defendants will file a notice to
13 withdraw their Motion to Dismiss.
14        Plaintiff’s Amended Complaint is not intended to address most of the
15 concerns raised by the Motion to Dismiss filed by Defendants Adventist Health
16 Hanford and Georganne Greene (hereinafter collectively referred to as “Adventist
17 Health Defendants”), which is scheduled to be heard on September 23, 2020.
18 Plaintiff will file an opposition to the Adventist Health Defendants’ Motion on
19 September 9, 2020.
20        IT IS SO STIPULATED.
21                                 KAYE, McLANE, BEDNARSKI & LITT, LLP
22
     DATED: September 1, 2020              By: / s / David S. McLane
23                                         David S. McLane
24
                                    By: / s / Lindsay Battles
25                                         Lindsay Battles
26
                                           Attorneys for Plaintiff Karla Baday
27

28
                                      1
29     STIPULATION AND ORDER FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
 Case 1:20-cv-00644-NONE-SKO Document 22 Filed 09/03/20 Page 3 of 3


 1                                          WEAKLEY & ARENDT, PC
 2
     DATED: September 1, 2020                By: / s / James J. Arendt
 3                                           James J. Arendt
 4                                           Matthew P. Bunting

 5                                           Attorneys for Defendants County of Kings,
 6                                           Joshua Speer, Jeff Torres, James Lewis
                                             and Dean Morrow
 7
 8                                           McCORMICH, BARSTOW, SHEPPARD,
                                                WAYTE & CARRUTH LLP
 9
10 DATED: September 1, 2020                  By: / s / Daniel L. Wainwright
                                             Lawrence E. Wayte
11                                           Daniel L. Wainwright
12
                                             Attorneys for Defendants Adventist
13
                                             Medical Center – Hanford and Georganne
14                                           Greene
15
16
                                           ORDER
17
18          GOOD CAUSE APPEARING, the parties’ above-stipulation for leave to file
19 a First Amended Complaint (Doc. 21) is hereby GRANTED.
20          Plaintiff shall file a First Amended Complaint within five (5) days from the
21 date of this order.

22

23 IT IS SO ORDERED.

24 Dated:     September 2, 2020                          /s/   Sheila K. Oberto       .
25                                              UNITED STATES MAGISTRATE JUDGE

26

27

28
                                      2
29     STIPULATION AND ORDER FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
